Hough, Judge,
delivered the opinion of the court.
The defendant, Almeroth, has appealed to this court from a judgment of the circuit court of St. Louis county, confirming commissioners’ report of damages sustained by him in consequence of the condemnation, by the plaintiff, of a portion of his land for railroad purposes. Exceptions were filed to the report of the commissioners in the circuit court, based solely upon the ground that the damages awarded were inadequate. At the hearing of the exceptions, testimony as to the value of the land taken, and the damages thereby sustained by the defendant, was introduced by both parties, at the conclusion of which the court decided that it had no authority to review the finding of the- commissioners as to the values or damages, or to hear evidence thereon, and that, unless there was some irregularity in the manner of proceeding adopted by the commissioners, or some error in tlie principles upon which tlie assessment of damages was made, there was nothing for the court to review; whereupon the exceptions of the *344defendant were overruled and final judgment was rendered against the appellant, which was affirmed at General Term.
It was expressly decided by this court in the case of Hannibal Bridge Co. vs. Schanbacker (49 Mo., 555), that, in cases of this character, it is the duty of the court, on exceptions filed, to hear testimony, if offered, as to the adequacy of the compensation awarded, and to exercise the ample powers given by the statute as the right and justice of the case may require. It is not the province of this court to review the evidence given in the circuit court, with a view of determining whether that court should or should not have set aside the report of the commissioners, but only to see whether there was any testimony tending to support the exceptions, and by which the circuit court should have been guided in rendering its judgment thereon. There was such testimony in this case, and the circuit erred in declining to consider it.
The judgment will be reversed, and the cause remanded to the circuit court for further proceedings upon the exceptions of the defendant.
All the judges concur, except Judge Tories, who is absent.